       Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 1 of 14 PageID: 1




         UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY
______________________________________________________________________________

HEATHER GOMEZ and ARAMIS GOMEZ


PLAINTIFFS,
vs.                                                    DOCKET NO.

U.S. BANK NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY,                        CIVIL ACTION COMPLAINT
BUT SOLELY AS TRUSTEE FOR THE
RMAC TRUST, SERIES 2016-CTT, and
RUSHMORE LOAN MANAGEMENT
SERVICES, d/b/a RUSHMORE
DEFENDANTS,




Plaintiffs sue Defendants and by way of a Complaint state (any reference to the Plaintiffs in the
singular shall be deemed applicable to the Plaintiffs in the plural):


  1. Parties and Jurisdiction
         A. Plaintiffs HEATHER GOMEZ and ARAMIS GOMEZ are of majority age residing
             at 646 Columbia Street, New Milford NJ 07646
         B. Defendant U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
             CAPACITY, BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES
             2016-CTT (U.S. BANK NA) is and was, at all material times hereto, a foreign
             corporation whose corporate domicile and alleged authority to do business in the
             State of New Jersey is unknown, but with its principle place of business located at
             425 Walnut Street, Cincinnati Ohio
         C. Defendant RUSHMORE LOAN MANAGEMENT SERVICES, d/b/a RUSHMORE
             is and was, at all material times hereto, a foreign corporation whose corporate
             domicile and alleged authority to do business located at 15480 Laguna Canyon
             Road, Suite 100, Irving California 92618
  Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 2 of 14 PageID: 2




    D. At all times relevant and material hereto the Defendants did act on their own
       individual behalf and as agents, servants, workmen and/or employees of each other –
       or, alternatively as successor in interest of each other.
    E. At all times relevant and material hereto the Defendants were both the owners
       and/or servicers of the Note/Mortgage referenced here in, charged with the
       responsibility of servicing, managing, maintaining, processing loss mitigation
       applications and doing all acts necessary to handle the Note/Mortgage in accordance
       with applicable State and Federal regulations, acting at all times did act on its own
       individual behalf and as agents, servants, workmen and/or employees of the owner
       of the Note/Mortgage.
    F. Jurisdiction is based on 28 U.S. Code § 1331 as the issue in controversy arising
       under the Constitution, laws, or treaties of the United States, specifically: 15 U.S.C
       1692-1692p, the Fair Debt Collection Practices Act, 12 USC Section 2601 et seq.
       including Regulation Z, which is found at 24 C.F.R. § 3500, as well as: 12 CFR Part
       1024 et seq. and 12 USC Section 2605, 15 U.S.C.A. § 1601 et. Seq., and 18 U.S.
       Code § 1343, and the FDCPRA, 15 U.S.C. § 1601, et. seq.
    G. Jurisdiction is also based on 28 U.S. Code § 1332(a). The amount in controversy is
       in excess of $75000.00;


2. Background Material Facts
    A. On or about August 16, 2019, a foreclosure action was commenced against the
       Plaintiffs under docket number F-014293-19, in the Superior Court of New Jersey
       Bergen County, Chancery Division.
    B. The Plaintiffs retained the services of the Keaveney Legal Group as counsel.
    C. In order to resolve said suit, the Plaintiffs advised the Defendants of their intentions
       to pursue Loss Mitigation by way of a Loan Modification Application.
    D. In response, the Defendants did offer to assist the Plaintiff in loss mitigation and to
       do so in a competent and professional manner, abiding by a laws, statues and
       regulations governing the handling and processing of a loss mitigation application.
    E. At all times relevant and material hereto the Plaintiffs did accept aforesaid offer and
       did pursue an application for loss mitigation relief.
Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 3 of 14 PageID: 3




 F. On May 6, 2020 the Plaintiffs did submit to the Defendants an application for a
    Loan Modification.
 G. In response to said Application on May 26, 2020 the Defendants did offer to the
    Plaintiffs a Trial Plan Modification Agreement (TPM) – a copy of which is attached
    hereto and marked as Exhibit A.
 H. At all times relevant and material hereto the Plaintiffs did accept the TPM.
 I. The TPM as attached hereto speaks for itself, but importantly stated:




 J. The TPM further stated:




 K. The Plaintiffs duly accepted this TPM and in accordance with the terms did tender
    the sum of $26,990.11 in certified funds.
 L. Plaintiffs did proceed to tender the required payment for July 1, 2020, sending a
    regular check by USPS Priority Mail. This payment by regular check was received,
    accepted and deposited by the Defendants. Copies of the USPS tracking receipt and
    the bank statement of the Plaintiff showing clearance of funds for this payment are
    attached hereto and collectively marked as Exhibit B.
Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 4 of 14 PageID: 4




 M. Plaintiffs then proceeded to tender the required payment for August 1, 2020, also
    sending the same as a regular check. A copy of said payment is attached hereto and
    marked as Exhibit C.
 N. However, without cause or justification the Defendants did proceed to return the
    August 1, 2020 payment – proof of the returned payment is attached hereto and
    marked as Exhibit D.
 O. Plaintiffs inquired as to the reason for the return and were advised via letter dated
    August 14, 2020 from Rushmore that the August 1, 2020 payment was not tendered
    in certified funds. Plaintiffs were now being accused of being in default of the TPM.
    A copy of said letter is attached hereto and marked as Exhibit E.
 P. Plaintiffs disputed Defendants actions, pointing out that the TPM terms did not
    require payment in “certified funds” with the exception of the first initial payment of
    $26,990.11. Defendants were invited to show where in the terms of the TPM
    subsequent payments from 07/01/2020 through 12/01/2020 had to be tendered in
    certified funds. Defendants could not do so, however maintained their position that
    the Plaintiffs were now in default of the TPM.
 Q. Plaintiffs proceeded to advise the Defendants that the required payment for July 1,
    2020, was not made in certified funds but as a regular check which was accepted,
    deposited and not returned. Defendants refused to change their position.
 R. Without waiving their rights and position, on August 31, 2020, the Plaintiffs
    proceeded to wire the August 1, 2020 payment to the Defendants, using wiring
    instructions as provided by the Defendants. Proof of the wired funds is attached
    hereto and marked as Exhibit F.
 S. The wired funds for the August 2020 payment were received by the Defendants on
    August 31, 2020, thereby complying with the terms of the TPM which required all
    payments to be “received in the last day of the month in which it is due”. Said
    payments was retained and not returned. Notwithstanding, the Defendants
    maintained their position that the Plaintiffs were in default of the TPM.
 T. Without waiving their rights and position, the Plaintiffs proceeded to tender the
    September 1, 2020 payment – a copy of which is attached hereto and marked as
    Exhibit G. Said payment was retained by the Defendants and not returned.
Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 5 of 14 PageID: 5




 U. At all times relevant and material hereto the Defendants did engage in a pattern of
    mishandling the servicing of the Plaintiffs’ loan modification and loss mitigation
    attempts, breaching their agreements with the Plaintiffs and did routinely disregard
    the Fair Debt Collection Practices Act and the Real Estate Settlement and
    Procedures Act, (RESPA) implementing regulations, codified at 12 C.F.R. SS 1024
    and known as "Regulation X”, and common law.
 V. Specifically, but not by way of limitation:
          i.     Defendants refused to honor its promises and commitments to
                 professionally and competently service the loan of the Plaintiffs, which
                 included rendering assistance in loss mitigation, by refusing, inter alia, to
                 acknowledge that the Plaintiffs had honored all terms of the TMP and by
                 refusing to discuss the issues in order to resolve the dispute – contrary to
                 New Jersey contract law and in violation of 12 C.F. R. SS 1024 et seq.
                 including 12 CFR Sec. 1024.40, by failing to maintain continuity of
                 contact.
         ii.     Defendants violated their covenants of good faith and fair dealing by
                 refusing to acknowledge that the TMP was in effect and in force, despite
                 receiving, depositing and not returning four of the TMP payments.
        iii.     Defendants pursued a course of conduct designed to interfere with the
                 contractual and statutory rights of the Plaintiffs to permanently modify
                 their loan so as to end foreclosure and save their home, while at the same
                 time retaining all monies tendered by the Plaintiffs for that specific
                 purpose.
 W. At all times relevant and material hereto the Loan Modification as submitted by the
    Plaintiffs and the TMP received were, amongst other purposes, an attempt to cure
    the alleged default and end the foreclosure, all of which the Plaintiffs were entitled
    to pursue.
 X. The conduct of the Defendants as hereinbefore set forth demonstrates a "pattern or
    practice" of non- compliance with RESPA Regulation X for which liability may be
    imposed for actual and statutory damages, including counsel fees and costs,
    12U.S.C. S 2605(f)(l).
     Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 6 of 14 PageID: 6




      Y. At all times relevant and material hereto the Defendants are subject to the within
          cited provisions of Regulation X of RESPA as 12 CFR Sec 1024.2(b) defines
          Servicer as a person responsible for the servicing of a federally related mortgage
          loan (including the person who makes or holds such loan if such person also services
          the loan).
      Z. The Plaintiff as a borrower may enforce violations of these provisions through a
          private cause of action pursuant to 12 U.S.C. S 2605(t). See 12 C.F.R. S 1024.41 (a).


      AA.        As a direct result of the conduct of the Defendants as herein before and herein
          after set forth, the Plaintiff has suffered severe damages, including but not limited
          to:
               a. Physical and/or emotional harm and other damages due to resultant anxiety,
                  stress, fear and embarrassment related to the possible loss of their property;
               b. Economic losses associated with the preclusion of their ability to cure any
                  alleged delinquency and/or default by way of proper loss mitigation thereby
                  exposing the Plaintiff to additional interest, late fees, damage to credit,
                  counsel fees and costs;
               c. Other losses as may be revealed during discovery or the trial of this case.




                                         COUNT ONE
       Common Law Negligence and/or Reckless Indifference and/or Intentional
                                       Misrepresentation
1.   Plaintiffs hereby incorporate by reference all preceding paragraphs as if set forth at length
     herein.
2.   Defendant, through its agents, servants and employees, negligently, carelessly, recklessly
     and/or intentionally fail to manage, service and/or maintain the Plaintiffs’ account and /or
     otherwise engaged in unconscionable commercial practices, deception, fraud, false
     pretense, false promise and/or misrepresentations with regard to the servicing of the
     subject loan, specifically but not by way of limitation:
      Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 7 of 14 PageID: 7




                  a. Defendants, contrary to multiple representations to the contrary, did with
                      manifest intent, reckless indifference and/or negligence fail and refuse to
                      honor its promises and commitments to professionally and competently
                      service the loan of the Plaintiffs, which included rendering assistance in
                      loss mitigation, specifically by, inter alia, failing and refusing to
                      acknowledge that the Plaintiffs had honored all terms of the TMP and by
                      refusing to discuss the issues in order to resolve the dispute – contrary to
                      New Jersey contract law and in violation of 12 C.F. R. SS 1024 et seq.
                      including 12 CFR Sec. 1024.40, by failing to maintain continuity of
                      contact.
                  b. Defendants violated the TMP and their covenants of good faith and fair
                      dealing by refusing to acknowledge that the TMP was in effect and in
                      force, despite receiving, depositing and not returning four of the TMP
                      payments.
                  c. Defendants pursued a course of conduct designed to interfere with the
                      contractual and statutory rights of the Plaintiffs to permanently modify
                      their loan so as to end foreclosure and save their home, while at the same
                      time retaining all monies tendered by the Plaintiffs for that specific
                      purpose.


3. Alternatively, and or additionally, Defendants negligently, carelessly, recklessly and/or
   intentionally engaged in acts of omission, including but not limited to: failing to
   communicate, knowingly disregarding, concealing suppressing material account information
   and the status of a performing Trial Plan Modification Agreement.
4. At all times relevant and material hereto the Loan Modification as submitted by the Plaintiffs
   was, amongst other purposes, an attempt to cure the alleged default and end the foreclosure,
   all of which the Plaintiffs were entitled to pursue.
5. As a further direct result of the conduct of the Defendants as herein before and herein after
   set forth, the Plaintiffs have suffered severe damages, including but not limited to:
              a. Physical and/or emotional harm and other damages due to resultant anxiety,
                  stress, fear and embarrassment related to the possible loss of their property;
   Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 8 of 14 PageID: 8




             b. Economic losses associated with the preclusion of their ability to cure any
                alleged delinquency and/or default by way of proper loss mitigation thereby
                exposing the Plaintiffs to additional interest, late fees, damage to credit,
                counsel fees and costs;
             c. Other losses as may be revealed during discovery or the trial of this case.


   WHEREFORE, the Plaintiffs demand judgment against Defendants for damages,
   interests and costs of suit including:
                        a. Punitive and/or treble damages;
                        b. Damages as permitted by statute and common law;
                        c. Counsel fees;
                        d. All other relief this Court deems necessary and just.




                                       COUNT TWO
             Breach of Contract and Breach of Good Faith and Fair Dealing


6. The Plaintiffs incorporate herein by reference all preceding paragraphs as if fully set forth
   herein.
7. In New Jersey a breach of contract action involves (1) the existence of a contract, (2) a
   breach of a duty imposed by the contract, and (3) damages.
8. At all times relevant and material hereto Defendants had contracted, promised, agreed
   and represented that it would properly service the Plaintiff’s account by honoring the
   Cease and Desist direct client communication demand and by handling and processing
   the Plaintiff’s loss mitigation application diligently and in accordance with the law, and
   otherwise not take any action which would harm the Plaintiff and her rights, including
   but not limited to her right to attempt at loan modification so as to maintain the cure of
   her loan so as to avoid the consequences of default.
9. Defendants proceeded to breach and otherwise violate this agreement by engaging in
   unconscionable commercial practices, deception, fraud, false pretense, false promise
   and/or misrepresentations with regard to the servicing of the subject loan, specifically
   Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 9 of 14 PageID: 9




   but not by way of limitation:
           a. Defendants, contrary to multiple representations to the contrary, did with
               manifest intent, reckless indifference and/or negligence fail and refuse to
               honor its promises and commitments to professionally and competently
               service the loan of the Plaintiffs, which included rendering assistance in loss
               mitigation, specifically by, inter alia, failing and refusing to acknowledge that
               the Plaintiffs had honored all terms of the TMP and by refusing to discuss the
               issues in order to resolve the dispute – contrary to New Jersey contract law
               and in violation of 12 C.F. R. SS 1024 et seq. including 12 CFR Sec. 1024.40,
               by failing to maintain continuity of contact.
           b. Defendants violated the TMP and their covenants of good faith and fair
               dealing by refusing to acknowledge that the TMP was in effect and in force,
               despite receiving, depositing and not returning four of the TMP payments.
           c. Defendants pursued a course of conduct designed to interfere with the
               contractual and statutory rights of the Plaintiffs to permanently modify their
               loan so as to end foreclosure and save their home, while at the same time
               retaining all monies tendered by the Plaintiffs for that specific purpose.


10. Additionally Defendants had a duty to act complicit in the loss mitigation process, which
   they have consistently failed to due by failing to maintain continuity of contact as
   required under 12 CFR Sec. 1024.40.
11. Said conduct as hereinbefore set forth also constituted a violation of Defendants’ implied
   covenant of good faith and fair dealing with the Plaintiffs.
12. As a result of Defendants’ material breach of the TMP the Plaintiffs have been deprived
   of her statutory and contractual right to cure.
13. As a direct and proximate result of the aforesaid, the Plaintiffs were wrongfully prevented
   from curing any delinquency alleged and Defendants have wrongfully threatened to
   pursue foreclosure including a Sheriff Sale, all of which have caused the Plaintiff severe
   financial, physical and emotion damage and loss.
14. As a further direct result of the conduct of the Defendants as herein before and herein
   after set forth, the Plaintiffs have suffered severe damages, including but not limited to:
   Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 10 of 14 PageID: 10




             a. Physical and/or emotional harm and other damages due to resultant anxiety,
                 stress, fear and embarrassment related to the possible loss of their property;
             b. Economic losses associated with the preclusion of their ability to cure any
                 alleged delinquency and/or default by way of proper loss mitigation thereby
                 exposing the Plaintiffs to additional interest, late fees, damage to credit,
                 counsel fees and costs;
             c. Other losses as may be revealed during discovery or the trial of this case.


      WHEREFORE, the Plaintiffs demand judgment against Defendants for damages,
      interests and costs of suit including:
                         a. Punitive and/or treble damages;
                         b. Damages as permitted by statute and common law;
                         c. Counsel fees;
                         d. All other relief this Court deems necessary and just.


                                       COUNT THREE
Common Law Fraud and/or Violation of the New Jersey Consumer Fraud Act N.J.S.A.
                                           56:8-1 et seq.


15. Plaintiffs hereby incorporate herein by reference all preceding paragraphs as if set forth at
   length.
16. At all times relevant and material hereto the Plaintiff was consumers of the Defendant’s
   goods and services and as such the conduct of the Defendants and the transaction was
   governed by the New Jersey Consumer Fraud Act N.J.S.A. 56:8-1 et seq.
17. At all times relevant and material hereto the Defendant did violate the New Jersey
   Consumer Fraud Act N.J.S.A. 56:8-1 et seq. by engaging in unconscionable commercial
   practices, deception, fraud, false pretense, false promise and/or misrepresentations with
   regard to the servicing of the subject loan, specifically but not by way of limitation:
             a. Defendants, contrary to multiple representations to the contrary, did with
                 manifest intent, reckless indifference and/or negligence fail and refuse to
                 honor its promises and commitments to professionally and competently
    Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 11 of 14 PageID: 11




                  service the loan of the Plaintiffs, which included rendering assistance in loss
                  mitigation, specifically by, inter alia, failing and refusing to acknowledge that
                  the Plaintiffs had honored all terms of the TMP and by refusing to discuss the
                  issues in order to resolve the dispute – contrary to New Jersey contract law
                  and in violation of 12 C.F. R. SS 1024 et seq. including 12 CFR Sec. 1024.40,
                  by failing to maintain continuity of contact.
              b. Defendants violated the TMP and their covenants of good faith and fair
                  dealing by refusing to acknowledge that the TMP was in effect and in force,
                  despite receiving, depositing and not returning four of the TMP payments.
              c. Defendants pursued a course of conduct designed to interfere with the
                  contractual and statutory rights of the Plaintiffs to permanently modify their
                  loan so as to end foreclosure and save their home, while at the same time
                  retaining all monies tendered by the Plaintiffs for that specific purpose.
              d. Through the aforesaid conduct, attempted to harass, frustrate and/or otherwise
                  seek to improperly delay the Plaintiffs’ attempt at loss mitigation.


18. The actions of the Defendants were performed in direct contradiction to its promises to
provide superior and legal loan servicing, but instead were performed for their own financial
self-interests, in detriment to the rights and position of the Plaintiffs.
19. As a direct and proximate result of the aforesaid, the Plaintiffs were wrongfully prevented
    from curing any delinquency alleged and Defendants have wrongfully threatened to pursue
    foreclosure all of which has caused the Plaintiff severe financial, physical and emotional
    damage and loss.
20. As a further direct result of the conduct of the Defendant as herein before and herein after
    set forth, the Plaintiffs have suffered severe damages, including but not limited to:
              a. Physical and/or emotional harm and other damages due to resultant anxiety,
                  stress, fear and embarrassment related to the possible loss of their property;
              b. Economic losses associated with the preclusion of their ability to cure any
                  alleged delinquency and/or default by way of proper loss mitigation thereby
                  exposing the Plaintiffs to additional interest, late fees, damage to credit,
                  counsel fees and costs;
    Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 12 of 14 PageID: 12




              c. Other losses as may be revealed during discovery or the trial of this case.


WHEREFORE, the Plaintiffs demand judgment against Defendants for damages, interests and
costs of suit including:
                           a. Punitive and/or treble damages;
                           b. Damages as permitted by statute and common law;
                           c. Counsel fees;
                           d. All other relief this Court deems necessary and just.


                                         COUNT FOUR
                           Violations of the Truth-in-Lending Act and
                           Real Estate Settlement and Procedures Act


21. Plaintiffs hereby incorporate by reference all preceding paragraphs as if set forth at length
   herein.
22. In January 2013, the Consumer Financial Protection Bureau issued a number of final rules
   concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street
   Reform and Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376
   (2010).
23. Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement Procedures
   Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final
   Rules, 78 FR 10901 (Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation
   X)(February 14, 2013). These Regulations became effective on January 10, 2014.
24. The residential mortgage loan in this case is a "federally related mortgage loan" as that term
   is defined by Regulation 1024.2 (b) of the said Regulations.
25. The Plaintiffs allege that the conduct of the Defendants indicate a pattern and practice of
   failures to comply with loss mitigation rules, specifically with respect to 12 CFR Sec. 1024
   as set forth hereinbefore, incorporated herein by reference. Specifically but not by way of
   limitation the Defendants’ violations and failures consisted of:
              a. Defendants, contrary to multiple representations to the contrary, did with
                  manifest intent, reckless indifference and/or negligence fail and refuse to
   Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 13 of 14 PageID: 13




                 honor its promises and commitments to professionally and competently
                 service the loan of the Plaintiffs, which included rendering assistance in loss
                 mitigation, specifically by, inter alia, failing and refusing to acknowledge that
                 the Plaintiffs had honored all terms of the TMP and by refusing to discuss the
                 issues in order to resolve the dispute – contrary to New Jersey contract law
                 and in violation of 12 C.F. R. SS 1024 et seq. including 12 CFR Sec. 1024.40,
                 by failing to maintain continuity of contact.
             b. Defendants violated the TMP and their covenants of good faith and fair
                 dealing by refusing to acknowledge that the TMP was in effect and in force,
                 despite receiving, depositing and not returning four of the TMP payments.
             c. Defendants pursued a course of conduct designed to interfere with the
                 contractual and statutory rights of the Plaintiffs to permanently modify their
                 loan so as to end foreclosure and save their home, while at the same time
                 retaining all monies tendered by the Plaintiffs for that specific purpose.
             d. Through the aforesaid conduct, attempted to harass, frustrate and/or otherwise
                 seek to improperly delay the Plaintiffs’ attempt at loss mitigation.
             e. Failed to maintain continuity of contact as required under 12 CFR Sec.
                 1024.40;
             f. Failing to respond to Loan Modification, previously acknowledged as being
                 complete, ass required under 12 CFR Sec. 1024.41.
             g. Providing conflicting and contradictory answers to inquiries and status
                 requests, while at the same time moving forward with litigation of the
                 foreclosure action


26. As a direct and proximate result of the aforesaid, the Plaintiffs were wrongfully prevented
   from curing any delinquency alleged and Defendants have wrongfully threatened to pursue
   foreclosure including a Sheriff Sale, all of which has caused the Plaintiffs severe financial,
   physical and emotion damage and loss.
27. As a further direct result of the conduct of the Defendants as herein before and herein after
   set forth, the Plaintiffs have suffered severe damages, including but not limited to:
Case 2:20-cv-14402 Document 1 Filed 10/14/20 Page 14 of 14 PageID: 14




        a. Physical and/or emotional harm and other damages due to resultant anxiety,
            stress, fear and embarrassment related to the possible loss of their property;
        b. Economic losses associated with the preclusion of their ability to cure any
            alleged delinquency and/or default by way of proper loss mitigation thereby
            exposing the Plaintiffs to additional interest, late fees, damage to credit,
            counsel fees and costs;
        c. Other losses as may be revealed during discovery or the trial of this case.


 WHEREFORE, the Plaintiffs demand judgment against Defendants for damages,
 interests and costs of suit including:
                    a. Punitive and/or treble damages;
                    b. Damages as permitted by statute and common law;
                    c. Counsel fees;
                    d. All other relief this Court deems necessary and just.




                                          _____________________________

                                          KEAVENEY LEGAL GROUP, LLC
                                          Thomas Masciocchi, Esq.
                                          New Jersey State Bar ID No.: 027941988
                                          1000 Maplewood Drive, Suite 202,
                                          Maple Shade, New Jersey 08052
                                          Tel. (800) 219-0931
                                          Attorneys for Plaintiffs, HEATHER GOMEZ and
                                          ARAMIS GOMEZ
